DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8, 10-12, 14, 16, and 35-40 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.
 
Response to Amendment
Applicant’s amendments have obviated most, but not all, of the objections to the drawings, specification, and claims identified in the previous Office Actions.  To the extent that an objection appeared in the prior Office Actions but not in this Office Action, the objection is withdrawn.  To the extent that it also appears below, the objection is maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: all instances of “data … relates” should be “data … relate.”  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “said agent” should be “the given agent.”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “desire the first agent” should be “desire of the first agent.”  Appropriate correction is required.
38 is objected to because of the following informalities: a period should end the claim; “data … is stored” should be “data … are stored.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 8, 10-12, 14, 16, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing particularly to point out and distinctly to claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "preferable" in claims 6, 11, and 16 is a relative term which renders the claims indefinite.  The term "preferable" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear what standards are used to determine whether a desire is “preferable” to other desires or how to determine when a desire is “preferable.”  Furthermore, to whom is the relevant desire “preferable?”  To the user?  To the agent?  To the ASM?  If one of the last two, does it make sense to talk of a computerized entity having “preferences?”  A preference is a subjective opinion or matter of taste.  Is Applicant alleging that the “agents” are capable of forming tastes?  For purposes of examination, any desire that is chosen by the agent among one or more desires will be deemed to be “preferable.”
Claim 39 recites the limitation "said first robotic agent."  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, on which claim 39 is dependent, does not recite that the first agent is “robotic.”
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
Claims 1, 3-6, 8, 10-12, 14, 16, 35-36, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Formo et al. (US 20110161478) (“Formo”).
Regarding claim 1, Formo discloses “[a] method for creating a subnetwork within a computerized network, which computerized network has a plurality of agents connected thereto (management device that manages a plurality of networked objects [agents] based on friendship relationships with a user or with other networked objects includes a memory device configured to store a plurality of system entity profiles for each of the plurality of networked objects – Formo, paragraph 19), the method comprising:
forming at least a first and second artificial social mind (hereinafter ASM), wherein each ASM is representative of an agent linked to the network (data associated with the plurality of networked objects are received by the system; the system creates system entity [ASM] profiles for each networked object and user; the system entity profiles may include information about name, technical specifications, manufacturer, capability, location, history, and other metadata associated with the respective networked object or user [so the system entities represent the objects/agents] – Formo, paragraph 38), 
wherein the first ASM is representative of a first agent and the second ASM is representative of a second agent (data associated with the plurality of networked objects are received by the system; the system creates system entity [ASM] profiles for each networked object and user; the system entity profiles may include information about name, technical specifications, manufacturer, capability, location, history, and other metadata associated with the respective networked object or user [so the system entities represent the objects/agents] – Formo, paragraph 38),
wherein each ASM includes at least first, second, and third data,
wherein the first data of a given ASM relate[] to an environment state of the agent represented by the given ASM (system entity [ASM] profiles may include information about name, technical specifications, manufacturer, capability, location, history and other metadata associated with the respective networked object [agent] – Formo, paragraph 38 [location is also environment data]),
wherein the second data of a given ASM relate[] to at least one desire of the agent represented by the given ASM, wherein each desire is achievable by at least one agent executing at least one action (system 12 creates system entity profiles 20 for each networked object 10 and a user 16; user 16 can send a task request via user interface 18 and API 26 to a TV’s system entity requesting system 12 to record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge this instruction [the system entities function as the ASMs of the objects which function as the agents; once the TV/object receives the instruction, it then has a desire to record/perform the action] – Formo, paragraphs 38, 42), and
wherein the third data of a given ASM relate[] to at least one capability of the agent represented by the given ASM to execute an action (system 12 creates system entity profiles 20 for each networked object 10 and a user 16; user 16 can send a task request via user interface 18 and API 26 to a TV’s system entity requesting system 12 to record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge this instruction even if the TV is not capable of recording anything itself if it has a predetermined relationship with another networked object that can perform the requested service [so the TV’s system entity/ASM contains data indicating that the TV is not capable of recording programs] – Formo, paragraphs 38, 42-43); and
linking the first ASM with the second to form a first subnetwork based at least in part on the second data included in the first and second ASMs indicating that the first and second agents are trying to achieve a competitive or cooperative desire (a plurality of networked objects 10 are connected to system 12 via a variety of network technologies 14; system 12 may interface with its objects 10 and users 16 through a set of APIs in order to establish relationships using social mapping principles and also to exercise those relationships in the performance of various task requests [the ASMs are capable of being linked together], a personal network (PN) can be considered to include the set of networked objects with which a particular user has a relationship – Formo, paragraphs 36, 41, 45; if a TV’s system entity has a friendship relationship with the system entity of a video recorder, the TV’s system entity can relay a recording command to the video recorder’s system entity [so that the TV and the recorder both share the cooperative desire to record the TV program] –id. at paragraph 43).

Regarding Claim 3, Formo further discloses “receiving an update regarding at least one of the first, second, or third data included in the first ASM (each system entity can be made aware of its connected system entities’ profiles including current status; current status information includes current bandwidth and other situational parameters [first data] – Formo, paragraphs 65, 87) and linking the first ASM with at least a third ASM to form a second subnetwork (if those other options are not directly available to the TV it may be possible that such functionality could be made available to the TV utilizing the friendship relations of others to ask for a specific favor; for example, if the TV’s owner/best friend has a friend that is connected to a system entity that can provide the functionality needed, system 12 can send a message to that system entity requesting that the requested program be recorded and stored [TV’s system entity + system entity of friend’s device = second subnetwork] – Formo, paragraph 50).”

Regarding Claim 4, Formo further discloses “providing the first ASM with an ability to interact with the first agent (the system entity of the TV can take responsibility for the request from user 16 and relay the command to the system entity [the ASM] of the video recorder [the agent]; networked object video recorder 10 will actually execute the job [the ASM would communicate the recording request to the recorder that would perform the recording] – Formo, paragraph 43).”

Regarding Claim 5, Formo also teaches that “forming an ASM representative of a given agent further comprises:
receiving from the given agent a registration request, including said first, second, and third data; and 
when a network attached storage device [NAS] is connected to the user’s home LAN, the NAS is discovered and a notification about the new device is delivered to system 12, which creates a system entity profile 20 for the new device and sends a request to the user’s application interface 18 to accept the connection of the system entity of the new device [the connection of the new device functions as a registration request and would provide the system access to sufficient data to provide for the creation of a profile]; each system entity can be made aware of its connected system entities’ profiles including data about their functionality, dependencies, current status, previous and future planned events, capabilities, mandate, and responsibilities [the profile would contain the first, second, and third data] – Formo, paragraphs 44, 87).”

Regarding Claim 6, Formo also teaches that “the first ASM includes a social interaction (system 12 may interface with its objects 10 and users 16 through a set of APIs in order to establish relationships using social mapping principles and also in order to exercise those relationships in the performance of various task requests; user 16 can send a task request to the TV’s system entity requesting that system 12 record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge this instruction even if the TV is not capable of recording anything itself if it is friends with another networked object 10 which can perform the requested service; the TV can relay the command from user 16 to the system entity of a video recorder – Formo, paragraphs 41-43) and reasoning process (if those other options are not available to the TV it may be possible that such functionality could be made available to the TV utilizing the friendship relations of others to ask for a specific favor; for example, if the TV’s owner/best friend has a friend that is connected to a system entity that can provide the functionality needed, system 12 can send a message to that system entity requesting that the requested program be recorded and stored [the TV would prioritize its own direct relationships and, if that fails, attempt to leverage the relationships of friends] – Formo, paragraphs 42-43), wherein said social interaction and reasoning process includes updating at least one belief of the first agent (relation management function 22 of system 12 establishes and manages these different levels of relationship between networked objects 10 and users 16; networked objects 10 and users 16 that are designated as friends are interconnected and have reciprocal access to each other’s information/data/functionality; a “friend” relationship can have a temporal quality, e.g., rental car or hotel room [once an agent establishes a friend relationship with entities, the agent believes that it has a connection with those agents; temporal beliefs would be updated over time] – Formo, paragraph 49) and establishing at least one preferable desire of the at least one desire of the first agent (user 16 can send a task request to the TV’s system entity requesting that system 12 record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge this instruction even if the TV is not capable of recording anything itself if it is friends with another networked object 10 which can perform the requested service; the TV can relay the command from user 16 to the system entity of a video recorder [upon accepting the recording task from the user, the TV agent has a desire to perform the recording task] – Formo, paragraphs 41-43; if the TV and/or its corresponding system entity in system 12 is aware that a friend of its owner has the needed functionality in his or her network, then the TV could be set to ask for the needed favor; if the TV’s owner’s friend agrees to this based on predetermined criteria like remaining/maximum storage space and time, a device that is able to execute the requested functionality could make this functionality available to the TV – id. at paragraph 51 [so that the system finds the desire that the program be recorded by the recorder with the most storage space/time preferable to the alternatives]).”

Regarding Claim 8, Formo further teaches that “said at least one belief includes at least one dynamic belief and at least one static belief (a “friend” relationship [that the agent believes it has] can have a temporal quality, e.g., rental car or hotel room [dynamic beliefs] or may be permanent [static beliefs] – Formo, paragraph 49), wherein dynamic beliefs include dynamic social beliefs (a “friend” relationship can have a temporal quality, e.g., rental car or hotel room [dynamic beliefs] – Formo, paragraph 49) and dynamic environmental beliefs, the dynamic social beliefs and dynamic environmental a “friend” relationship can have a temporal quality, e.g., rental car or hotel room [dynamic beliefs] – Formo, paragraph 49 [the belief regarding the agent’s social network is ultimately a belief about the state of its social environment]; a database includes the current status of a particular device or personal network including the current bandwidth or other situational parameters such as ambient temperature or physical orientation [function as dynamic environmental beliefs] – id. at paragraph 65).”

Regarding Claim 10, Formo also teaches that “said dynamic beliefs include individual beliefs referring to input regarding the first agent and mutual beliefs referring to input regarding at least the second agent (TV relays task to VCR, but VCR is incapable of executing the task such as recording a TV program [TV has the individual belief that devices within its own network are currently incapable of performing the requested task] – Formo, paragraph 50; if the TV and/or its corresponding system entity in system 12 is aware that a friend of its owner has the needed functionality in his or her network, then the TV could be set to ask for the needed favor; if the TV’s owner’s friend agrees to this based on predetermined criteria like remaining/maximum storage space and time, a device that is able to execute the requested functionality could make this functionality available to the TV [TV and the device belonging to the friend mutually believe that, given current storage space in the friend’s device, the friend’s device is capable of performing the requested function] – id. at paragraph 51).”

Regarding Claim 11, Formo also teaches that “establishing at least one preferable desire includes reasoning, in accordance with the at least one belief, about a way to achieve a select desire of the at least one desire of the first agent (if a TV system entity has a friendship relationship with a video recorder’s system entity, the TV’s system entity can take responsibility for a recording request from a user and relay the command to the system entity of the video recorder; the video recorder actually executes the job [i.e., the TV’s system entity has selected its desire to perform video recording and determined that the way to achieve it is to forward the request to the video recorder’s system entity] – Formo, paragraph 43; devices that are friends set by system 12 to help each other execute requested tasks for each other and inform each other about their status [determining which ASM with which to link to fulfill the desire includes assessing the first ASM’s beliefs about which objects are capable of fulfilling the desire] – id. at paragraph 49) and determining that the select desire should be achieved cooperatively with at least the second ASM (if the system entity of a TV has a friendship relationship with the system entity of a video recorder, the system entity of the TV can take responsibility for a recording request from a user and relay the command to the video recorder’s system entity [so the TV’s system entity/ASM determines that the desire to record should be accomplished cooperatively with the video recorder’s system entity/ASM] – Formo, paragraph 43), the first and second agents each being capable of executing a different sub-action of an action that achieves the select desire (user 16 can send a task request to the TV’s system entity requesting that system 12 record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge this instruction even if the TV is not capable of recording anything itself if it is friends with another networked object 10 [second agent] that can perform the requested service; the TV can relay the command [sub-action taken by the first agent] from user 16 to the system entity of a video recorder [upon accepting the recording task from the user, the TV agent has a desire to perform the recording task and links with the recorder, which is capable of facilitating the recording task]; the networked object video recorder will actually execute the job [sub-action taken by the second agent] – Formo, paragraphs 42-43, 49).”

Regarding Claim 12, Formo teaches that “said social interaction and reasoning process further includes an act phase during which intentions for the first agent for achieving the select desire are determined (devices that are friends set by system 12 to help each other execute requested tasks for each other and inform each other about their status; user 16 can send a task request to the TV’s system entity requesting that system 12 record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge this instruction even if the TV is not capable of recording anything itself if it is friends with another networked object 10 that can perform the requested service; the TV can relay the command from user 16 to the system entity of a video recorder [when the TV determines that it does not have the functionality to record but is friends with an agent that does have that functionality and that it will request that the friend agent perform the functionality, it is performing an act phase] – Formo, paragraphs 42-43, 49).”

Regarding Claim 14, Formo also teaches that “said social interaction and reasoning process further includes an execution phase during which output data are sent by the ASM of the first agent to the first agent and to at least the second ASM (user 16 can send a task request via user interface 18 and API 26 to a TV’s system entity requesting system 12 to record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge this instruction even if the TV is not capable of recording anything itself if it is friends with another networked object 10 which can perform the requested service; the TV can relay the command from user 16 to the system entity of a video recording [the TV ASM would send a message for the recorder ASM; the message functions as output data]; the networked object video recorder 10 will actually execute the job and user 16 will receive a confirmation from the TV’s system entity that the requested task will be performed and later on that it has been successfully completed [the TV would receive output data from its system entity] – Formo, paragraphs 42-43).”

Regarding Claim 16, Formo further teaches that “establishing at least one preferable desire comprises computing the utility of each desire [of] the first agent (if the TV and/or its corresponding system entity in system 12 is aware that a friend of its owner has the needed functionality in his or her network, then the TV could be set to ask for the needed favor; if the TV’s owner’s friend agrees to this based on predetermined criteria like remaining/maximum storage space and time, a device that is able to execute the requested functionality could make this functionality available to the TV [agents perform utility calculations based on the desires of direct friendship connections relative to indirect connections and enforce the results of the calculation by applying criteria; in the present example, the recorder values the utility of direct friendship connection requests more highly than indirect connection requests when the remaining storage space becomes limited; as the recorder desires to perform recording tasks once it accepts a request to do so, the computation of the utility of the desires of the recorder comprises the valuation of direct vs. indirect friendship connection based on storage space available] – Formo, paragraph 51).”

Regarding Claim 35, Formo discloses that “the first ASM detects that the second ASM is trying to achieve a competitive or cooperative desire (user 16 can send a task request to TV’s system entity requesting that system 12 record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge the instruction even if the TV is not capable of recording anything itself if it is friends with another networked object 10 which can perform the requested service; the TV can relay the command from user 16 to the system entity of a video recorder [upon accepting the recording task, the recorder agent has a desire to perform the recording task in cooperation with the TV agent]; the user receives a confirmation from the TV’s system entity that the requested task will be performed, and later on that it has been successfully completed [so the TV’s system entity/ASM detects that the video recorder’s system entity/ASM has the desire to record] – Formo, paragraphs 42-43).”

Regarding Claim 36, Formo discloses that “the first ASM detects that the second ASM is trying to achieve a competitive or cooperative desire by announcing to the network about its desire or looking for ASMs that already announced a competitive or cooperative desire (user 16 can send a task request to TV’s system entity requesting that system 12 record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge the instruction even if the TV is not capable of recording anything itself if it is friends with another networked object 10 which can perform the requested service; the TV can relay the command from user 16 to the system entity of a video recorder [upon accepting the recording task, the recorder agent has a desire to perform the recording task in cooperation with the TV agent; in relaying the command from the user to the video recorder’s system entity, the TV’s system entity is announcing to the network that it has a desire that the program be recorded] – Formo, paragraphs 42-43).”

Regarding Claim 40, Formo discloses that “the first ASM further includes a meta-representation of at least the second agent (if the system entity of the TV has a friendship relationship with the system entity of a video recorder, the system entity of the TV can take responsibility for the request from the user and relay the command to the system entity of the video recorder, which could be a representation of a physical device or software functionality in the system; the networked object video recorder will actually execute the job – Formo, paragraph 43 [such that the TV’s system entity has a meta-representation of the video recorder as an object capable of performing the recording task on the TV’s behalf]).”

Claim Rejections - 35 USC § 103
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Formo in view of Baurmann et al. (US 20140288704) (“Baurmann”).
Regarding Claim 37, Formo discloses that “each ASM is an independent computerized component representative of an individual … agent (data associated with the plurality of networked objects is received by the system; the system creates system entity [ASM] profiles for each networked object; the system entity profiles may include information about name, technical specifications, manufacturer, capability, location, history, and other metadata associated with the respective networked object or user [so that the system entities represent the objects/agents] – Formo, paragraph 38).”
Formo appears not to disclose explicitly the further limitations of the claim.  However, Baurmann teaches an “independent computerized component representative of an individual robotic agent (in a system for controlling the behavior of a social robotic character, the character may be embodied as a virtual character, also referred to as an avatar [independent computerized component representative of a robotic agent]; body joints of the virtual character or avatar represent virtual servos and are controlled through a process analogous to that used with a physical robot character – Baurmann, paragraph 33).”
Formo and Baurmann both relate to the programming of social principles into artificial agents and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Formo to include robotic agents represented by computer components into the system, as disclosed by Baurmann, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to carry out its goals that involve interactions with physical users, thereby expanding its capability.  See Baurmann, paragraph 3 (robotic character, for example, may be able to teach an autistic student how politely to thank people for gifts).

Regarding Claim 38, Formo, as modified by Baurmann, discloses that “the first, second, and third data of each ASM [are] stored on one or more tangible or intangible computer readable media (methods provided may be implemented in a computer program, software, or firmware tangibly embodied in a computer-readable storage medium for execution by a general purpose computer or processor – Formo, paragraph 81; memory device is configured to store the system entity profiles for each of the networked objects [including the data thereof] – id. at paragraph 19)[.]”

Regarding Claim 39, Formo discloses “sending from the first ASM a request for information about the first agent’s environment (system includes a relation management function that coordinates interactions among networked objects by applying social management principles; the system issues queries by sending a system entity’s profile to a potentially relevant system entity based on the profile data and network access credentials of the receiving system entity [i.e., the first system entity/ASM sends a request for information about the capacity of other system entities in the object’s/agent’s environment to network with the first system entity, or, in other words, about its own networking environment] – Formo, paragraph 39); 
receiving at the first ASM the requested information (system includes a relation management function that coordinates interactions among networked objects by applying social management principles; the system issues queries by sending a system entity’s profile to a potentially relevant system entity based on the profile data and network access credentials of the receiving system entity; a relationship is established by a relation management function based on confirmation from the system entity itself [i.e., the second system entity/ASM sends to the first system entity/ASM confirmation that it is capable of networking with it] – Formo, paragraph 39); and
selecting, by the first ASM, in accordance with said information, a desire of the first agent (assuming that a TV has been set up with the system and is represented by a system entity with a corresponding system entity profile, the user can send a task request to the TV’s system entity requesting that the system record a TV program; the system entity associated with the TV will accept and acknowledge this instruction even if the TV is not capable of recording anything itself if it has a predetermined type of relationship, e.g., is friends with, another networked object that can perform the requested service [i.e., the TV’s system entity/ASM selects the desire to record the TV program in accordance with information that it is networked with an object capable of effectuating the desired outcome of recording] – Formo, paragraph 42); 
an act phase, during which intentions for the first agent for achieving the selected desire are determined and messages are formed for at least the second ASM (in a usage scenario involving remote control of a television, if a user sends a task request requesting that the system record a certain program, the TV’s system entity acknowledges this instruction even if it is not capable of recording anything itself; the TV’s system entity then relays the command [message] to the system entity of the video recorder [second ASM] [i.e., the TV achieves the desire to record the program by determining that it should forward the recording message to the video recorder’s system entity] – Formo, paragraphs 42-43); and
upon receipt of the command of the TV’s system entity by the video recorder’s system entity, the TV recorder’s system entity actually executes the job, and the user receives a confirmation from the TV’s system entity that the task will be performed, and later that it has been successfully completed [i.e., the recorder’s system entity [second ASM] sends output data to the TV indicating that it should notify the user [sub-action] that the recording task will be/has been performed] – Formo, paragraph 43).”
Baurmann discloses that the agent in question is “robotic (in a system for controlling the behavior of a social robotic character, the character may be embodied as a virtual character, also referred to as an avatar; body joints of the virtual character or avatar represent virtual servos and are controlled through a process analogous to that used with a physical robot character – Baurmann, paragraph 33)….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Formo to perform the method on a robotic agent, as disclosed by Baurmann, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to carry out its goals that involve interactions with physical users, thereby expanding its capability.  See Baurmann, paragraph 3 (robotic character, for example, may be able to teach an autistic student how politely to thank people for gifts).

Response to Arguments
Applicant's arguments filed November 30, 2020 (“Remarks”) have been fully considered but they are not persuasive.
Applicant’s only substantive argument is that Formo does not teach “linking the first ASM with at least the second ASM to form a first subnetwork based at least in part on the second data included in the first and second ASMs indicating that the first and second agents are trying to achieve a competitive or .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jennings, “Specification and Implementation of a Belief-Desire-Joint-Intention Architecture for Collaborative Problem Solving,” in 2.03 Int’l J. Intelligent and Cooperative Info. Sys. 289-318 (1993) (disclosing an electricity transportation management system that employs a high-level architecture for cooperative problem solving in which belief, desire, and joint intention play a central role);
Sun et al., “A Multi-Agent-Based Intelligent Sensor and Actuator Network Design for Smart House and Home Automation,” in 2 J. Sensor and Actuator Networks 557-88 (2013) (disclosing smart-house technology that uses a multi-agent system design framework based on a belief, desire, and intention agent behavior model).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125